Title: From John Quincy Adams to Abigail Smith Adams, 24 October 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 26.
St: Petersburg 24 October 1811.

By every vessel that has arrived for several months from America, and which we should have expected to bring letters for us, we receive, instead of letters, apologies for not writing, because we were thought to be on our passage home—You only have foreseen the contingency which has actually happened, that we might  be detained over the present Winter, and you only continue to give us some evidence of the condition of our dearest friends at home—Your letter of 24. July was sent to me from Cronstadt a few days ago, by Mr Ducoster who has not yet arrived in this City himself, and Mr: Ingraham, whom I have seen informs me, that he was at your house at Quincy some days later—I have seen Boston Newspapers to the 10th: of August, but one line from you is more precious to my feelings than all the Newspapers in America—
My letter of 29. March to my brother, was one of the numerous experiments which I made last Winter to send by indirect communication, while the Navigation here continued closed by the Season—As it reached its destination in less than four months from its date, I must consider it as one of the successful experiments. I enclosed it to Messrs: Willink, at Amsterdam, requesting them to forward it by the first opportunity which they should have—But I had sent by other conveyances many other letters of earlier dates, and among the rest three to you, of 28. Feby: and of 19. and 22. March, which not being noticed in your letter I conclude you had not received when it was written—As the first of them went by the Flash, from l’Orient, which I find arrived at New-York about the 20th: of July, I hope you received it a very few days after the date of your last—The other two went from England, and I may supposed reached you in August, as also a later letter of 24. April.—The extreme irregularity in the time of transmission which you will perceive in the receipt of my several letters proceeds not only from the natural impediments to communication, but from a multitude of incidental obstacles, resulting from the actual State of the World.—By the course of the Seasons, the only part of the year during which letters can be dispatched from hence, by Sea is from the 15th: of June to the last of October and the ordinary time during which they would be received if the passages were free from the first of September to the last of January.—From February to September every letter that you receive from this region must be by conveyance like that through which I send this letter—I am now obliged to recur to it earlier than was necessary last year—The last of the homeward bound vessels sailed the 15th: of this month, and although several others have since arrived they will be obliged to Winter here.
As I anticipated at the close of my last Letter, we removed, a few days after it was written, back into the City; and although with the aid of Storch’s plan, I could again point you precisely to the spot upon which we now reside, yet as it is merely in a street, and as one street is so much like another in all European Cities, that unless you had a particular knowledge of the place, a mere indication of the spot would give you no idea of our situation, I shall not attempt it, as I did in describing to you our Summer residence—Though we do not expect to remain here longer than untill next June, I have been obliged to take the house untill the first of September old Style—I have repeated to you and to my other friends so many times the causes which detain us here, that I can have nothing further on that head to add. I foresee nothing now which should prevent our return home the next year—My residence in Russia, after I had once fixed and carried through my Resolution, with regard to the Style of my household establishment, has hitherto been very comfortable and agreeable—as much, and I believe more so than it could possibly be any where else, absent from my Country—I hope that our course of life will this winter be still more quiet and regular than it was the last—I look forward to many Circumstances not very pleasing in prospect as awaiting my return home—The disgraceful and disgusting Violence of faction, which has been increasing instead of diminishing since I came away, and which is more hideous at a distance even than in the midst of it, would make me anxiously wish to prolong my term of banishment, (as it was called) were it not that nothing can compensate for distance from my Parents and my Children—I know too well my native land, and its inhabitants, and all the Passions that are working and will work among those of my own neighbourhood, to believe that I shall go home to the personal tranquility that I am enjoying here—If an inflexible Resolution to remain in private life, were compatible with my opinion of social duties, and I were sure of my own inclination to take it, and my own firmness and perseverance to carry it through, I should still not be able to defend myself from taking a deep interest in the public Affairs of my Country, and taking such an interest, I should find stimulants to active exertion in my own heart, if not in the instigations of others, which it is not my nature to resist—I am not so much of a Pythagorician as to have forsworn the use of beans, nor have I like Socrates a familiar Spirit, warning me not to meddle with the administration of public affairs—But our ship is in the midst of the tempest, and in undertaking any part of her management, it is inevitable necessity not only to share in all her dangers, but to be made responsible for her Fate—These Considerations have effectually guarded me from all regret that accidental occurrences have arrested my return home this year, and relieved me from the honourable burthen that was destined for me there—But I cannot wish to linger here after the necessity which has tied me shall have ceased, and I shall receive with satisfaction the President’s renewed permission to return home, though to no seat of public trust in the place of that which I am to leave.
In my last letter I mentioned a Count Strogonoff, one of the first noblemen of the Empire, and spoke of his wealth and rank, his taste for the fine arts, his garden, his cabinet of pictures and his antique monuments. Within a week before that letter was written, I had attended at the ceremony of Consecration of a new Church, a Cathedral dedicated to our Lady of Kazan, one of the most magnificent edifices that I ever beheld—This Church had been more than ten years, building, and was consecrated on the anniversary day of the Emperor’s Coronation.—The Ceremony was very splendid, though somewhat fatiguing— It was between four and five hours long, during which we were kept standing, for as I have observed heretofore there are neither pews, seats nor benches in a Russian Church, and all their religious services are performed standing—Count Strogonoff was present at this Ceremony; and though nearly eighty years of age, stood like all the rest, untill the last half-hour when he found it necessary to withdraw—As President of the Academy of Fine Arts he had been charged with the Superintendence of this Building, and had often expressed the wish to live only to see it completed—This wish was gratified, and within one fortnight afterwards his obsequies were solemnized in the same Church—I attended them also, the last Week. The Ceremonies were nearly as long as those of consecrating the Church—There are some remarkable peculiarities in the Russian funeral service, one of which has been misunderstood and misrepresented by strangers and travellers who have witnessed it—In Porter’s travels, however, which you have read, a correct account of it is given—It is a written paper containing a prayer, and a certificate of the character of the person deceased which is read by a Priest, and deposited in the Coffin before it is finally closed. It goes commonly by the name of the Passport, and is considered as a letter of recommendation for admission into Heaven.—On this occasion too I heard a Russian funeral Sermon; the first discourse from the pulpit which I had heard delivered.—Preaching is a part of the divine service very seldom performed.—I could not understand a word of the discourse; for although we have been here two full years I have not a tincture of the language—The preacher’s delivery was very good.
I wrote a few days ago to my brother intending to send the letter by Commodore Bainbridge, who after spending the Summer here is going to Gothenburg, there to embark for the United States—But as his departure has been postponed and another opportunity occurred by the way of Riga I forwarded that letter thither and shall commit this to the Commodore in its stead. There are still several of our Countrymen, here who will be going at different times in the course of the next two months, and by whom I shall continue to write.
I beg to be affectionately remembered to all our friends with you, and particularly to my Sister, whose health will I hope be restored by her visit to you—We have not for a long time had any letters from either of our Sons, though I flatter myself they will be constantly improving themselves in the faculty of writing. We are all in good health—Charles is a good boy, and is learning to read French—When we come home, I expect his English will be diverting to his brothers. My daughter Louisa, is an accomplished young lady for her weeks, and has in her mother an excellent nurse—She promises to be a nut-brown maid with a very audible voice, and as yet delights in nothing so much as a full breast of milk—We are daily seeking for resemblances in her countenance, and associate her in fancy with all our dearest friends—She has the eyes of one; the nose of another, the mouth of a third and the forehead of a fourth, but her chin is absolutely and exclusively her own. Charles has just come into my chamber, and desires me to give his duty to Grand-papa and Grand-mama and his love to his brothers George and John—to which I have only to add my own.
A25. October—
I must not again forget to wish you joy of this day—I surely ought to remember it—May the blessing of Heaven give you and my father many more happy returns of it.
